NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     NOV 23 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 15-10113
                                                      15-10129
                Plaintiff - Appellee,
                                                 D.C. Nos. 4:14-cr-01049-JGZ
    v.                                                     4:12-cr-01611-JGZ

MIRIAM AVILES-BRITO, a.k.a. Mariam
Aviles De Reyes, a.k.a. Miriam Aviles de         MEMORANDUM*
Reyes,

                Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Jennifer G. Zipps, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

         In these consolidated appeals, Miriam Aviles-Brito appeals the 37-month

sentence imposed following her guilty-plea conviction for reentry of a removed

alien, in violation of 8 U.S.C. § 1326, and the consecutive four-month sentence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
imposed upon revocation of supervised release.     We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Aviles-Brito contends that the district court procedurally erred by failing to

address her arguments for (1) a downward variance based on the nature and

circumstances of the offense, and (2) a downward departure for cultural

assimilation. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the

district court considered Aviles-Brito’s arguments and granted a two-level

downward variance based on the 18 U.S.C. § 3553(a) factors. Contrary to

Aviles-Brito’s contention, the court was not required to explicitly address each of

her arguments. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

Moreover, the district court did not abuse its discretion in imposing the aggregate

below-Guidelines sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                          15-10113 & 15-10129